DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-34 responded on May 14, 2021 are pending, claims 1, 13, 20, 29, 31 and 33-34 are amended.
Response to Arguments
Applicant’s arguments, see pg. 3-4, filed May 14, 2021, with respect to the rejection(s) of claim 1, 20, 29, 31 and 33-34 have been considered but are moot because the arguments do not apply to the additional references being used in the current rejection.
Applicant’s arguments, see pg. 2, filed May 14, 2021, with respect to 20-30 have been fully considered and are persuasive.  The rejection of 35 USC § 112 (b) has been withdrawn. 
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites "Currently Amended", however, there is no underlining the added text, strike-through or double brackets the deleted text placed before and after, see MPEP 714.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15-17, 19, 29-30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haumont et al. (US 2004/0148425 A1, hereinafter "Haumont") in view of Rao et al. (US 2009/0158418, hereinafter "Rao") and Diachina et al. (US 2012/0182934 A1, hereinafter "Diachina").
Regarding claims 1 and 29, Haumont discloses a method and a gateway node for communicating non-Internet Protocol, IP, data over a packet data network, PDN, of PDN type IPv4, IPv6, or IPv4IPv6, the method being performed by a core network gateway node , the method and gateway node comprising:
communicating IP packets over a packet data network of PDN type IPv4, IPv6, or IPv4IPv6 with an application server, said IP packets comprising an IP header that comprises the IP address of the resource constrained wireless device and a User Datagram Protocol, UDP, header (Haumont, [0004, 62] transmitting application packet data between different protocols may selectively add IP/UDP layers, header compression to reduce overhead and delays in transmission (i.e. resource constrained)); and
wherein said header-less payload packets represent said non-IP data (Haumont, [0078] the IP/UDP header is removed and the packets are forwarded as a part of WAP PDP context ( or SIP VoIP context) or packets are forwarded normally as a part of one of the existing PDP contexts for this IP address). 
Haumont discloses communicating header-less payload packets over a PDN connection with said resource constrained wireless device (Haumont, [0066] can also transmitting application packet data via a first packet data network between a terminal and a second packet data network, in a context associated with an traffic flow, the terminal could indicate in the context header to be removed (e.g. Ipv6/UDP)) and removing said IP header and UDP header (Haumont, [0100] removed UDP/IP header can relays the WAP information directly over GPRS tunneling protocol) but does not explicitly disclose reserving an Internet Protocol, IP, address for a resource constrained wireless device without providing the IP address to the resource constrained wireless device and communicating header-less payload packets over a PDN connection with said resource constrained wireless device by mapping the IP address to a Tunnel endpoint identifier (TEID), and removing said IP header and UDP header before forwarding packets to the resource constrained wireless device.
Rao from the same field of endeavor discloses reserving an Internet Protocol, IP, address for a resource constrained wireless device without providing the IP address to the resource constrained wireless device (Rao, Fig. 2 to regenerate packets to, include IP header information and/or the assigned address (i.e. reserve IP) of remote client computing device, server can strip header information from the outgoing packets bound for private network, header information that can be stripped include TCP headers, IP headers, link layer headers, and the like. The residual data of the packets from which the header information is stripped is referred to as "modified packets,"  see [0023,0026] ) and communicating header-less payload packets over a PDN connection with said resource constrained wireless device by mapping the IP address to a Tunnel endpoint identifier (TEID), and removing said IP header and UDP header before forwarding packets to the resource constrained wireless device without-providing the IP address to the resource constrained wireless device (Rao, Fig. 2, see VPN Gateway also includes a tunnel manager ("Tunnel Mgr")  and an address translator ("Addr Trans"), tunnel manager is configured to provide configuration information which can include a range of addresses that are associated with private network so that remote client computing device 110 can select which packets to filter out (i.e. map) as target packet traffic. to regenerate packets include IP header information and/or the assigned address of remote client computing device [0023, 0026]).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified IP address and IMSI mapping disclosed by Haumont and IP address and IP header removal and regenerating disclosed by Rao with a motivation to make this modification in order to minimiz latency of encrypted packet traffic in real-time applications (Rao, [0017]).	
Haumont in view of Rao does not explicitly discloses wherein the resource constrained wireless device is not able to implement an IP stack and an user datagram protocol, UDP and/or transmission control protocol, TCP, stack to communicate using the IP address.
Diachina from the same field of endeavor discloses reserving an Internet Protocol, IP, address for a resource constrained wireless device without providing the IP (Diachina, Fig. 6A [0061, 63] The SGSN 46 then identifies the static UDP/IP header information previously (i.e. reserving IP/UDP header), when the SGSN 46 receives the message, it removes the header information for the UDP/IP layers in order to forward the message to the WD 12 in accordance with the first protocol stack which is application (i.e. not able to implement other protocol stack)); 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Diachina’s system for protocol configuration into Haumont’s header less packets communication process as modified by Rao with a motivation to make this modification in order to reduce the amount of control signaling and header information (Diachina, [0006]).
Regarding claim 2, Haumont further discloses removing said IP header from said IP packets to form said header-less payload packets (Haumont, [0078] the IP packet can be removed); and wherein communicating said header-less payload packets with said resource constrained wireless device comprises transmitting said header-less payload packets over said packet data network towards said resource constrained wireless device (Haumont, [0078] the header-less packets are forwarded over a packet data network and destine to the IP address).
Regarding claim 3, Haumont further discloses wherein each IP packet comprises a User Datagram Protocol, UDP, header, the method further comprising:
(Haumont, [0074] the UDP/IP header can be removed and the data packet can be sent to the second packet network then).
Regarding claim 4, Haumont further discloses adding said IP header to said header-less payload packets to form said IP packets (Haumont, [0062] IP header can be added to header-less payload packet to form an IP packet for protocol stack with IP protocol layer); and wherein communicating said IP packets with said application server comprises transmitting said IP packets over said packet data network towards said application server (Haumont, [0061-0062] transmitting the IP packet which adapted to switch between specific application service types).
Regarding claim 5, Haumont further discloses adding a User Datagram Protocol, UDP, header to said IP packets prior to transmitting said IP packets (Haumont, [0061-0062] an UDP header is added for IP packet transmission over the path).
Regarding claim 6, Haumont further discloses wherein said IP packets comprise an IP address of the resource constrained wireless device and wherein the header-less payload packets do not comprise any IP address of the resource constrained wireless device (Haumont, [0108] IP packet includes a IP address; [0066,78] the header being removed packet (i.e. header-less payload packet) does not have IP destination address).
Regarding claim 7, Haumont further discloses indicating to a radio access network node serving the resource constrained wireless device to not use header compression for the resource constrained wireless device (Haumont, [0045-0051] terminal can indicate IP headers of a bidirectional SIP registration would not be compressed).
Regarding claim 8, Haumont further discloses wherein said header-less payload packets are communicated on dedicated User Datagram Protocol, UDP, ports of the core network gateway node (Haumont, [0066-0067] a known UDP port from configuration by the GGSN).
Regarding claim 9, Haumont further discloses wherein said header-less payload packets are communicated on a connection over said packet data network, and wherein said connection is identifiable as non-IP (Haumont, [0078] the header-less packets are forwarded over a packet data network and destine to the IP address).
Regarding claim 10, Haumont further discloses wherein the resource constrained wireless device is configured with an Access Point Name, APN, and wherein said APN is identifiable as non-IP (Haumont, [0083-0085] voice over IP addresses can be configured as access point name).
Regarding claim 11, Haumont further discloses acquiring an indication of the resource constrained wireless device to communicate header-less with the resource constrained wireless device (Haumont, [0085] UE initiates PDP context activation and indicates service type).
Regarding claim 12, Haumont further discloses wherein said indication requests the core network gateway node to remove said IP header from IP packets to be transmitted towards the resource constrained wireless device, and/or to add said IP header to said header-less packets received from the resource constrained wireless (Haumont, [0084-0087] the indication   to remove/add IP header to/from UE).
Regarding claim 15, Haumont further discloses wherein said indication is acquired during an initial attach procedure or a PDN Activation procedure of the resource constrained wireless device (Haumont, [0007-0011] indicate an activation procedure initiated of the wireless devices).
Regarding claim 16, Haumont further discloses acknowledging to the resource constrained wireless device to communicate header-less with the resource constrained wireless device (Haumont, [0083] Fig. 3 response a PDP context activation from a node to communicate with UE).
Regarding claim 17, Haumont further discloses wherein said acknowledging is provided in a Create Session Response or a PDN Activation Response (Haumont, [0083] Fig. 3 response is the packet data network activation response).
Regarding claim 19, Haumont further discloses wherein said header-less payload packets are communicated in General Packet Radio Service Tunnelling Protocol, GTP, frames (Haumont, [0100] the GGSN removes UDP/IP and relays the WAP information directly over GTP (GPRS tunneling protocol) and forwards the GTP packets to the proper SGSN).
Regarding claim 30, Haumont further discloses wherein the core network gateway node is a Packet Data Network Gateway, P-GW (Haumont, [0001] the gateway nodes are packet data network nodes), or a Cellular Internet of Things Serving Gateway Node, C-SGN (not given patentable weight due to non-selected option).
.	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haumont et al. (US 2004/0148425 A1, hereinafter "Haumont") in view of Rao et al. (US 2009/0158418, hereinafter "Rao") and Diachina et al. (US 2012/0182934 A1, hereinafter "Diachina") as applied to claim above, and further in view of Kim et al. (US 2012/0282956 A1, hereinafter "Kim").
Regarding claim 13, Haumont further discloses indication with configured information but does not explicitly disclose wherein said indication is provided in Protocol Configuration Options, PCO, information elements or Additional Protocol Configuration Options, APCO, information elements received from the resource constrained wireless device.
Kim from the same field of endeavor discloses wherein said indication is provided in Protocol Configuration Options, PCO, information elements or Additional Protocol Configuration Options, APCO, information elements received from the resource constrained wireless device  (Kim, [0158] FIG. 7 is the corresponding indicator, and the contents field is a field for the Protocol Configuration Options).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haumont et al. (US 2004/0148425 A1, hereinafter "Haumont") in view of Rao et al. (US 2009/0158418, hereinafter "Rao") and Diachina et al. (US 2012/0182934 A1, hereinafter "Diachina") as applied to claim above, and further in view of Eng et al. (US 2010/0208634 A1, hereinafter "Eng").
Regarding claim 14, Haumont in view of  Rao and Diachina discloses an indication of the wireless device to communicate header-less with the wireless devices, but does not explicitly discloses wherein said indication is provided by an International Mobile Station Equipment Identity, IMEI, or a Type Allocation Code, TAC, of the resource constrained wireless device.
	Eng from the same field of invention discloses wherein said indication is provided by an International Mobile Station Equipment Identity, IMEI (Eng, [0016] user devices an be identified by IMEI), or a Type Allocation Code, TAC, of the resource constrained wireless device (not given patentable weight due to non-selected option).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Eng’s system for identifying device without IP header into Haumont’s header less packets communication process as modified by Rao and Diachina with a motivation to make this .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haumont et al. (US 2004/0148425 A1, hereinafter "Haumont") in view of Rao et al. (US 2009/0158418, hereinafter "Rao") and Diachina et al. (US 2012/0182934 A1, hereinafter "Diachina") as applied to claims above, and further in view of Gleixner et al. (US 2012/0170512 A1, hereinafter "Gleixner").
Regarding claim 18, Haumont in view of Rao and Diachina does not explicitly disclose wherein said IP packets are communicated on SGi interface or S5/S8 interface of the core network gateway node.
Gleixner from the same field of invention discloses wherein said IP packets are communicated on SGi interface (Gleixner, Fig. 7 IP packet communicate on SGi interface) or S5/S8 interface of the core network gateway node (not given patentable weight due to non-selected option).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Gleixner’s system for IP packet interface into Haumont’s IP packets communication process as modified by Rao and Diachina with a motivation to make this modification in order to be able to communicate IP packet in packet data network (Gleixner, [0037]).
Claims 20-28, 31-32 and 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2014/0185438 A1, hereinafter "Patel") in view of  Ho et al. (US 2011/ 0149848 A1, hereinafter "Ho") and Diachina et al. (US 2012/0182934 A1, hereinafter "Diachina").

communicate header-less payload packets on a connection over a packet data network of PDN type IPv4, IPv6, or IPv4IPv6 with a core network gateway node, wherein said connection is by the resource constrained wireless device regarded as a point-to-point connection (Patel, [0004, 0029-0034] the PGW 40 identifies that the call and/or session traffic is for a particular user with IP/UDP protocol, it can be desirable to reduce costly resource or eliminate header overhead (i.e. resource constrained where possible)),
wherein the point-to-point connection is made without the resource constrained wireless device having been provided an IP address of the resource constrained wireless device (Patel, PGW communicates with an UE via General Packet Radio Service (GPRS) Tunneling Protocol (GTP), the PGW forward the packet without their IP/UDP header, it can be desirable to reduce costly resource or eliminate header overhead (i.e. resource constrained where possible) see [0030, 0004] and Fig.1 and 4).
Patel discloses the resource constrained wireless device remove and reconstructed the header but does not explicitly disclose when the IP address was reserved for the resource constrained wireless device. 
Ho from the same field of endeavor discloses wherein the point-to-point connection is made without the resource constrained wireless device having been (Ho, [0047-0048] donor eNB can remove UDP/IP header and forward packet to relay eNB based on the GTP header, and further forward packet to UE based on the other header, a relay eNB can have an IP address assigned to ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified header reduce disclosed by Patel and IP header removal and assign IP address disclosed by Ho with a motivation to make this modification in order to be compressed to decrease required transmission bandwidth and improve data throughput (Ho, [0051]).
Patel in view of Ho does not explicitly discloses wherein the resource constrained wireless device is not able to implement an IP stack and an user datagram protocol, UDP and/or transmission control protocol, TCP, stack to communicate using the IP address.
Diachina from the same field of endeavor discloses reserving an Internet Protocol, IP, address for a resource constrained wireless device without providing the IP address to the resource constrained wireless device, wherein the resource constrained wireless device is not able to implement an IP stack and an user datagram protocol, UDP and/or transmission control protocol, TCP, stack to communicate using the IP address (Diachina, Fig. 6A [0061, 63] The SGSN 46 then identifies the static UDP/IP header information previously (i.e. reserving IP/UDP header), when the SGSN 46 receives the message, it removes the header information for the UDP/IP layers in order to forward the message to the WD 12 in accordance with the first protocol stack which is application (i.e. not able to implement other protocol stack)). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Diachina’s system for protocol configuration into Patel’s header less packets communication process as modified by Ho with a motivation to make this modification in order to reduce the amount of control signaling and header information (Diachina, [0006]).
Regarding claim 21, Patel further discloses wherein said header-less payload packets do not comprise any User Datagram Protocol, UDP, header (Patel, [0009] UDP header is being removed).
Regarding claim 22, Patel further discloses wherein said header-less payload packets do not comprise any IP address of the resource constrained wireless device (Patel, [0022] packets without header can be received from PGW).
Regarding claim 23, Patel further discloses wherein said connection is identifiable as non-IP (Patel, [0022] packets without header can be received from PGW).
Regarding claim 24, Patel further discloses providing an indication to the core network gateway node to communicate header-less with the resource constrained wireless device (Patel, [0023] the tables are parameters and/or values for each field with respect to UL and DL packets which indicate and/or describe how each field is to be reconstructed).
(Patel, [0011] Packet Data Network (PDN) Gateway (PGW). The UE is operative to: modify real time traffic data packets so as to remove at least a portion of at least one of an Internet Protocol (IP) header and a User Datagram Protocol (UDP) header from the data packets; and send the modified data packets toward the PGW).
Regarding claim 26, Patel does not explicitly disclose receiving an acknowledgement from the core network gateway node that the core network gateway node is to communicate header-less with the resource constrained wireless device. Ho further discloses receiving an acknowledgement from the core network gateway node that the core network gateway node is to communicate header-less with the wireless device (Ho, [0102] control data ( e.g., quality information for other channels, acknowledgement indicators for data received over channels, interference information).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified header reduce disclosed by Patel and IP header removal and assign IP address disclosed by Ho with a motivation to make this modification in order to be compressed to decrease required transmission bandwidth and improve data throughput (Ho, [0051]).
Regarding claim 27, Patel does not explicitly disclose wherein said acknowledgement is received in a Create Session Response or a PDN Activation Response. Ho further discloses wherein said acknowledgement is received in a Create (Ho, [0102] control data ( e.g., quality information for other channels, acknowledgement indicators for data received over channels, interference information).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified header reduce disclosed by Patel and IP header removal and assign IP address disclosed by Ho with a motivation to make this modification in order to be compressed to decrease required transmission bandwidth and improve data throughput (Ho, [0051]).
Regarding claim 28, Patel further discloses wherein said header-less payload packets are communicated in General Packet Radio Service Tunneling Protocol, GTP, frames (Patel, [0019] using a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) and/or S5 interface, between the relevant network entities (NEs) or nodes (i.e., the UE and PGW).).
Regarding claim 32, Patel further discloses wherein the wireless device is a resource constrained wireless device of an Internet of Things, IoT, device (Patel, [0006, 0039] the User Equipment (UE) for real time traffic packets, The UE can include software, hardware and firmware to transceiver packets (i.e. IoT)).
Regarding claim 34, Patel discloses a computer program  (Patel, [0022] programmable UE) for communicating non-Internet protocol, IP, data over a packet data network, PDN, of PDN type IPv4, IPv6, or IPv4IPv6, the computer program comprising a non-transitory computer readable medium having computer readable program code embodied in the non-transitory computer readable medium, the computer 
communicate header-less payload packets on a connection over a packet data network of PDN type IPv4, IPv6, or IPv4IPv6 with a core network gateway node, wherein said connection is by the resource constrained wireless device regarded as a point-to-point connection (Patel, [0004, 0029-0034] the PGW 40 identifies that the call and/or session traffic is for a particular user with IP/UDP protocol, it can be desirable to reduce costly resource or eliminate header overhead (i.e. resource constrained where possible)),
wherein the point-to-point connection is made without the resource constrained wireless device having been provided an IP address of the resource constrained wireless device (Patel, PGW communicates with an UE via General Packet Radio Service (GPRS) Tunneling Protocol (GTP), the PGW forward the packet without their IP/UDP header, it can be desirable to reduce costly resource or eliminate header overhead (i.e. resource constrained where possible) see [0030, 0004] and Fig.1 and 4).
Patel discloses a resource constrained wireless device communication without providing the IP address to the wireless device (Patel, PGW communicates with an UE via General Packet Radio Service (GPRS) Tunneling Protocol (GTP), the PGW forward the packet without their IP/UDP header see [0030] and Fig.1 and 4) but does not explicitly disclose when the IP address was reserved for the resource constrained wireless device. 
(Ho, [0047-0048] donor eNB can remove UDP/IP header and forward packet to relay eNB based on the GTP header, and further forward packet to UE based on the other header, a relay eNB can have an IP address assigned to ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified header reduce disclosed by Patel and IP header removal and assign IP address disclosed by Ho with a motivation to make this modification in order to be compressed to decrease required transmission bandwidth and improve data throughput (Ho, [0051]).
Patel in view of Ho does not explicitly discloses wherein the resource constrained wireless device is not able to implement an IP stack and an user datagram protocol, UDP and/or transmission control protocol, TCP, stack to communicate using the IP address.
Diachina from the same field of endeavor discloses reserving an Internet Protocol, IP, address for a resource constrained wireless device without providing the IP address to the resource constrained wireless device, wherein the resource constrained wireless device is not able to implement an IP stack and an user datagram protocol, UDP and/or transmission control protocol, TCP, stack to communicate using the IP address (Diachina, Fig. 6A [0061, 63] The SGSN 46 then identifies the static UDP/IP header information previously (i.e. reserving IP/UDP header), when the SGSN 46 receives the message, it removes the header information for the UDP/IP layers in order to forward the message to the WD 12 in accordance with the first protocol stack which is application (i.e. not able to implement other protocol stack)). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Diachina’s system for protocol configuration into Patel’s header less packets communication process as modified by Ho with a motivation to make this modification in order to reduce the amount of control signaling and header information (Diachina, [0006]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415